DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/16/21 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Claim 6: Claim 6 has been amended to recite “30,000 g/mol” which fails to comply with the written description requirement because though the specification provides support for “a weight average molecular weight equal to or less than 30,000” there is no disclosure of the units and thus one of ordinary skill in the art would not be able to ascertain if the disclosure is directed towards 30,000 g/mol or 30,000 kg/mol, both of which are possible units for the expression of weight average molecular weight.
Claims 7-13: Claims 7-13 depend from claim 6 and do not remedy the issues in the claim 6 and therefore are rejected for failing to comply with the written description requirement.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-8, 10, & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US PG Pub 2016/0363698; hereafter ‘698).
Claims 6 & 10: ‘698 is directed towards a method of manufacturing an anti-glare glass (¶s 25 & 12), the method comprising:
S1) preparing a coating composition (claim 13, step (I) implies preparing the coating composition), the coating composition consisting of 1-30 wt% of polysilazane (¶ 30 & 32) having a weight average molecular weight of 600-150,000 g/mol (¶ 39) and a 
S2) spraying and coating the coating composition onto a glass surface (¶ 71);
S3) removing the solvent of the coating composition coated on the glass surface (the porogen is evaporated; ¶ 68) to form a porous layer of polysilazane on the glass surface (i.e. a layer of the polysilazane with unevenness is formed; claim 13 & ¶ 68); and
S4) performing heat treatment (after the porogen is evaporated the coated glass substrate is placed in an oven; ¶ 68),
wherein the anti-glare glass has haze of 0% to less than 15% (the AR layer comprises the anti-glare layer and thus the anti-glare layer has the haze value; Figure 1 and ¶ 27) and a transmittance of more than 94% (¶ 27).
Although the taught range of 1-30 wt% is not explicitly the claimed range of 2-20 wt%, it does overlap the claimed range.  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a value within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Although the taught range of 600-150,000 g/mol is not explicitly the claimed range of equal to or less than 30,000 g/mol, it does overlap the claimed range.  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a value within the claimed range since in the case where prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Although the taught range of haze of 0% to less than 15% is not explicitly the claimed range of 1-5%, it does overlap the claimed range.  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a value within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
‘698 does not provide that the solvent is removed within 60 seconds.
However, ‘698 discloses evaporating the solvent (¶ 68) and recognizes that process times are a result effective variable based on the desired results (¶ 64).
Thus, the drying/evaporating time is a result-effective variable based on desired results and it is obvious to optimize the evaporating time to obtain the desired results.
"Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05(II)(B).
Claim 7: The heat treatment comprises performing a heat treatment at a temperature of 450ºC (¶ 68).
Claim 8: As discussed above, ‘698 discloses evaporating the solvent and the calcining the polysilazane (see ¶ 68) in which the second heating is performed at 450ºC (¶ 68).
‘698 does not explicitly teach the temperature at which evaporation is performed.

Thus, it would have been obvious to one of ordinary skill in the art to perform the evaporation step at a temperature of 175-270ºC because said temperature range would have reasonable evaporated the solvent in the coating.
I.e. ‘698 teaches performing a two-step heating process in which the coating is first heated to 175-270ºC and then a second heating step at 450 ºC.
Although the taught range of 175-270 ºC is not explicitly the claimed range of 50-200 ºC, it does overlap the claimed range.  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a value within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claim 12: ‘698 does not teach applying the coating composition at 5-15 g/m2.
However, ‘698 teaches that the thickness of the layer is a result effective variable based on the desired antireflective properties and durability properties (¶ 30).
Given that the thickness of the first layer is dependent on the amount of coating applied it is apparent that the amount of coating applied is a result effective variable based on the desired properties of the coating.
Thus, the amount of coating applied (g/m2) is a result-effective variable based on desired antireflective properties and durability properties and it is obvious to optimize the amount of coating applied (g/m2) to obtain the desired antireflective properties and durability properties.
.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over ‘698 as applied above, and further in view of Rode et al. (US Patent 8,563,129; hereafter ‘129).
Claim 9: ‘698 disclose using a silazane or polysilazane (¶ 32) and further teaches that the silicon-based resin has at least two silicon-bonded hydrogen groups per molecules (¶ 39).
Thus, ‘698 discloses a structure:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
n.
‘698 does not teach what R3 is.
 However, ‘698 discloses that the coating forms an antireflective layer (abstract) which has antiglare properties (¶ 12).
Thus, one of ordinary skill in the art would consider polysilazanes recognized for use in antireflective coatings.
‘129 is directed towards polysilazane coatings (title) suitable for forming antireflective coatings (col. 4, lines 43-44) and further discloses that the polysilazane can have the structure: 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
n (col. 2, lines 50-60).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the polysilazane of ‘129 during the process of ‘698 because it is an art recognized polysilazane structure suitable for making the coatings of ‘698 and thus would have predictably produced the antireflective coating of ‘698 with the desired antiglare properties of ‘698.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over ‘698 as applied above, and further in view of Patel et al. (Patel et al., Surface Haze and Surface Morphology of Blown Film Compositions, Journal of Plastic Film & Sheeting, Vol. 12 –July 2005; hereafter Patel).
Claim 11: As discussed above, ‘698 teaches producing a desired haze.
‘698 does not teach the surface roughness of the anti-glare glass.
However, as taught by Patel, surface roughness is a result effective variable based on the desired haze (see Fig. 11, Patel).
Thus, the surface roughness is a result-effective variable based on desired haze and it is obvious to optimize the surface roughness to obtain the desired haze.
"Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05(II)(B).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over ‘698 as applied above, and further in view of Goo et al. (US PG Pub 2002/0119675; hereafter ‘675).
Claim 13: ‘698 does not teach that the coating composition has a viscosity of 0.5-2.0 cp.
However, ‘698 teaches that the thickness of the layer is a result effective variable based on the desired antireflective properties and durability properties (¶ 30).
‘698 further teaches applying the polysilazane by spin coating (¶ 71).
And, ‘675, which is also directed towards applying polysilazane by spin coating (title & ¶ 23) further disclose that the viscosity of the spin coated solution is a result effective variable of the thickness of the coating (¶ 23).
Thus, the viscosity is a result-effective variable based on desired antireflective properties and durability properties and it is obvious to optimize the viscosity to obtain the desired antireflective properties and durability properties.
"Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05(II)(B).
Response to Arguments
Applicant's arguments filed 3/16/21 have been fully considered but they are not persuasive. 
In regards to the rejections under 35 U.S.C. §112, applicant is advised that the amendments overcame the prior 112 issues but have raised new 112(a) issues as discussed above.

In regards to applicant’s amendment to claim 6 which adds the unit “g/mol”; applicant is advised that this amendment fails to comply with the written description requirement because there is no support in the original disclosure for a specific unit for the molecular weight and it is noted that polymeric molecular weights are typically disclosed in either g/mol or kg/mol at least but there are other common units which exist and all will provide different size molecules. 
In regards to applicant’s argument that the claimed unevenness in claim 6 is different than the resultant porous layer of ‘698, applicant is advised that ‘698 provides an uneven layer because the layer is not purely polysilazane but includes the pores created by the porogen. 
In regards to applicant’s arguments that the porous surface is formed after curing in ‘698 and thus the solvent is removed after curing of the polysilazane is a different order of the instant process and forms a different product; applicant is advised that the instant claims do not require an order that necessitates the argued results. An amendment that the solvent is removed prior to curing will require further consideration.
In regards to applicant’s argument that ‘698 does not teach removal of the solvent in under 60 seconds; applicant is advised that ‘698 teaches that drying time is a result effect variable and it is prima facie obvious to optimize result effect variables unless there is evidence of unexpected results. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593.  The examiner can normally be reached on 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/James M Mellott/           Primary Examiner, Art Unit 1712